COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


CHESAPEAKE GENERAL HOSPITAL
and
HEALTHCARE PROVIDERS GROUP
 SELF-INSURANCE ASSOCIATION              MEMORANDUM OPINION *
                                      BY JUDGE JOSEPH E. BAKER
v.         Record No. 1913-96-1             MARCH 4, 1997

CYNTHIA L. HANDLOVITCH

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           George J. Dancigers (Heilig, McKenry, Fraim &
           Lollar, P.C., on brief), for appellants.

           Karen M. Rye (Melody L. Cockrell, on brief),
           for appellee.



     Chesapeake General Hospital and Healthcare Providers Group

Self-Insurance Association (hereafter collectively referred to as

employer) appeal the decision of the Workers' Compensation

Commission (commission) reversing the deputy commissioner's

ruling and ordering production of a deceased non-party's medical

records pursuant to a protective order.   As the parties are

thoroughly familiar with the record, we need not reference the

facts or procedures upon which this appeal is predicated.

     This Court only has jurisdiction to review an interlocutory

decree or order (i) granting, dissolving, or denying an

injunction or (ii) adjudicating the principles of a cause.     Code

§ 17-116.05(4).   We hold that the commission's order compelling
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
disclosure of Jane Doe's medical records does not fall within

this Court's jurisdiction to review interlocutory orders as

proscribed by Code § 17-116.05(4).    Consequently, at this stage

of the proceeding, we are not authorized to review the issue

presented by this appeal.

     For the foregoing reasons, this case is remanded to the

commission for such further action as the status of the matter

may require, without prejudice and with leave granted to the

parties, if they be so advised, to appeal the final decision of

the commission.

                                                     Remanded.




                              - 2 -